Citation Nr: 1632556	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for myofascitis, left trapezius with degenerative joint disease (DJD) and periarticular osteopenia, rated 10 percent disabling prior to June 1, 2011, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION


The Veteran served on active duty from October 1979 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Regional Office (RO) in Seattle, Washington.  Jurisdiction lies with the RO in Los Angeles, California.

In a March 2012 rating decision, the RO awarded the Veteran a 20 percent disability for his service-connected left shoulder disability, effective June 1, 2011. As higher schedular ratings are available for that disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

While the Veteran submitted a notice of disagreement with respect to the issues of increased ratings for a left shoulder disability and migraines, he limited his appeal to the issue of an increased rating for a left shoulder disability.  See March 2012 VA Form 9.  Thus, only that issue is before the Board.


FINDINGS OF FACT

1.  Prior to June 1, 2011, the Veteran manifested slightly limited range of motion of the left arm with pain; limitation of the left arm to shoulder level or to midway between side and shoulder was not shown.

2.  From June 1, 2011, the Veteran manifested limitation of the left arm to midway between side and shoulder; limitation of the left arm to 25 degrees from side was not shown.





CONCLUSIONS OF LAW

1.  Prior to June 1, 2011, the criteria for a rating higher than 10 percent for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59 4.71a, Diagnostic Codes 5201.

2.  Since June 1, 2011, the criteria for a rating higher than 20 percent for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59 4.71a, Diagnostic Code 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated June 2008, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for increased ratings, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran was afforded VA examinations in July 2008 and June 2011.  The Board finds that these examinations are adequate for the purposes of the evaluating the Veteran's disability, as each involved reviews of the Veteran's pertinent medical history as well as clinical examinations of the Veteran, and provided findings responsive to the applicable rating criteria, as shown by the discussion below.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 3 8 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
 § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's left shoulder disability is rated under Diagnostic Code 5201.  Under that diagnostic code, a 20 percent evaluation is assigned for limitation of minor arm motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201 (2015). When there is limitation of motion midway between the side and shoulder level, a 20 percent rating is again warranted for limitation of motion of the minor arm, and a 30 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side.  Id.  The Board notes that the Veteran's left arm is his minor arm.

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees. Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).

A July 2008 treatment record from Dr. T.D., M.D., notes normal alignment of the acromioclavicular joint and glenohumeral joint.  There was no evidence of fracture or any other structural abnormalities.

The Veteran was afforded a VA examination in July 2008.  There, the Veteran reported left shoulder pain and being unable to drive for more than 1/2 an hour.  He reported an inability to sleep on his left side or use his left arm.  It was noted that he was right hand dominant.  There was no evidence of ankylosis of the left shoulder.  Range of motion testing revealed flexion to 170 degrees and abduction to 170 degrees, both with pain.  External and internal rotation were to 90 degrees, with pain.  There was no fatigue, weakness, lack of endurance or incoordination.  After repetitive use testing, there was an addition 10 degree limitation of motion, with pain, fatigue, weakness, lack of endurance or pain having the major impact on function.  The examiner stated that the Veteran cannot perform heavy lifting and he has difficulty working overhead.

The Veteran was afforded a VA examination in June 2011.  There, he reported pain.  He denied weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, subluxation and dislocation.  The Veteran reported an inability to lift his arm during flare-ups, which were characterized by pain.  The Veteran reported an inability to lift or carry heavy objects.  The Veteran displayed flexion to 30 degrees, where pain began.  Abduction was to 30 degrees, where pain began.  External rotation was to 10 degrees, where pain began.  Internal rotation was to 10 degrees, where pain began.  Repetitive use testing did not reveal any further limitation of motion.  On repetitive use testing, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted that the Veteran has difficulty lifting and carrying heavy objects.

Records from the Social Security Administration (SSA) are of record.  Records discuss left shoulder pain generally.  A January 2012 evaluation showed left shoulder flexion limited to 90 degrees, abduction limited to 90 degrees, external rotation limited to 60 degrees and internal rotation limited to 40 degrees.  A left shoulder disability was not the basis for disability benefits awarded by SSA.

VA treatment records note left shoulder pain treated by pain medication and acupuncture.  Treatment records do not show range of motion testing, ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.

For the period prior to June 1, 2011, a rating in excess of 10 percent is not warranted.  The evidence from this period does not show that the Veteran experienced limitation of the left arm to either shoulder level or midway between side and shoulder level.  38 C.F.R. § 4.71a, DC 5201 (2015).  Indeed, at the July 2008 VA examination neither was shown, as required for a rating in excess of 10 percent under Diagnostic Code 5201.  The only range of motion testing during this period-from the July 2008 VA examination-shows only slightly limited range of motion of the left arm.

For the period since June 1, 2011, a rating in excess of 20 percent is not warranted.  There is no evidence that the Veteran has experienced limitation of left arm motion to 25 degrees from side.  Indeed, at his July 2011 VA examination, the Veteran displayed flexion to 30 degrees and abduction to 30 degrees.  Following repetitive-use testing, there was no further limitation of motion.  Likewise, the report associated with the Veteran's SSA records does not show left arm motion limited to 25 degrees from side.  There is no evidence that the Veteran experiences limitation of left arm motion to 25 degrees from the side as required for a higher rating under Diagnostic Code 5201.

In reaching the above conclusions, the Board has considered any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. at 7.  With regard to the period prior to June 1, 2011, there is no evidence of fatigue, weakness, lack of endurance or incoordination.  Further, while the Veteran experienced pain, there was no evidence that pain limited range of motion of the left arm at shoulder level or midway between side and shoulder level.  Further, repetitive use testing did not reveal such either.  Regarding the period from June 1, 2011, forward, there is no evidence that pain limited the left arm to 25 degrees from the side.  Indeed, upon repetitive use testing there was no further limitation of motion at the Veteran's July 2011 VA examination.  Further, while the Veteran reported flare-ups following increased use of the left shoulder, repetitive use testing did not reveal any further limitation of motion-let alone limitation of the left arm to 25 degrees from the side.  Thus, higher ratings are not warranted during the periods on appeal, even after taking the Veteran's reports of pain and flare-ups into account.

For the entire period on appeal, the Board has considered other applicable diagnostic codes.  However, there is no evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula, diagnostic codes 5200, 5202 and 5203 are not applicable.

Finally, the Board acknowledges the Veteran's argument that his neck and left shoulder disabilities should be rated separately.  See March 2012 VA Form 9.  Any such argument is moot as the Veteran was awarded service connection for cervical spine spondylosis in a June 2014 rating decision.  Thus, the Board will not further address the Veteran's argument that a neck disability should be rated separately from his left shoulder disability.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected left shoulder disability.  The Veteran's disability is manifested by decreased range of motion of the left arm and pain.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has been in receipt of a TDIU since March 30, 2012.  For the period before and after March 30, 2012, the evidence does not show that the Veteran is unemployable solely due to his service-connected left shoulder disability.  Indeed, while the July 2008 and June 2011 VA examination reports show that the Veteran has difficulty lifting and carrying heavy objects, there is no indication that his left shoulder disability alone renders him unemployable.  He has experience in real estate and appraisal work and there is no assertion or showing that the function loss in his minor upper extremity would preclude him from this type of work.  Indeed, there is no argument that his left shoulder disability alone causes him to be unemployable.  As such, a TDIU based solely on left shoulder disability is not raised by the record.


ORDER

A rating higher than 10 percent prior to June 1, 2011, for myofascitis, left trapezius with DJD and periarticular osteopenia, is denied.

A rating higher than 20 percent since June 1, 2011, myofascitis, left trapezius with DJD and periarticular osteopenia, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


